*303OPINION.
Lansdon :
The petitioners here support their valuation of $15,000 for the land in question by the testimony of three witnesses — a real estate dealer who knows the tract and has bought and sold farm lands in western Iowa for many years, and two sons of the decedent, each of whom owns several tracts of farm land in Iowa and other western States. Upon the evidence we base our conclusion that the tract in question had a value not in excess of $15,000 at May 7,1924.
Decision will be entered for the petitioners.